Court of Appeals
of the State of Georgia

                                                              ATLANTA, November 27, 2019

The Court of Appeals hereby passes the following order

A20I0117. JOHN CASEY WARD v. THE STATE.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2019CR0224




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, November 27, 2019.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.